Filed 4/25/22
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                         DIVISION EIGHT


 AUTONOMOUS REGION OF                 B309376
 NARCOTICS ANONYMOUS,
                                      Los Angeles County
         Plaintiff and Appellant,     Super. Ct. No. 20STPB00821

         v.

 NARCOTICS ANONYMOUS
 WORLD SERVICES, INC., as
 Trustee, etc.,

         Defendant and Respondent.


     APPEAL from a judgment of the Superior Court of
Los Angeles County, Michael C. Small, Judge. Affirmed.
     Rutan & Tucker, Michael D. Adams, Proud
Usahacharoenporn and Sarah Gilmartin for Plaintiff and
Appellant.
     Holland & Knight, Theresa W. Middlebrook, Roger B.
Coven, Jonathan H. Park and Lydia L. Lockett for Defendant and
Respondent.
                     ____________________
       A charitable trust controls the intellectual property of
Narcotics Anonymous. This trust is revocable. A group called
the Autonomous Region of Narcotics Anonymous alleged the
trustee breached its fiduciary duties. The probate court
sustained a demurrer without leave to amend because
Autonomous Region lacked standing. We affirm.
       Autonomous Region offers two infirm theories for standing.
       First, Autonomous Region invokes a Probate Code section
conferring standing on entities with the power to revoke a trust.
Autonomous Region contends it is a settlor with that power. The
trust document says otherwise: it defines the settlor as an
amorphous group—the Fellowship of Narcotics Anonymous—that
acts through delegates who represent groups within the
Fellowship. Because Autonomous Region is not the settlor, its
first theory fails.
       Second, Autonomous Region claims special interest
standing. This doctrine of standing is for those with a “special
interest” in a charitable trust. The doctrine, however, does not
extend to revocable trusts because the settlors of those trusts
have elected to retain the power of revocation and hence the
oversight this doctrine aims to supply.
       The probate court properly concluded leave to amend would
have been futile.
       Undesignated statutory citations are to the Probate Code.
                                  I
       We take the facts from the petition and the other record
materials.
                                  A
       In 1953, recovering drug addicts created the Fellowship of
Narcotics Anonymous (the Fellowship). The organization uses a




                                2
variation of the Alcoholics Anonymous 12-step model. Today, the
Fellowship has hundreds of thousands of members who meet in
groups worldwide.
      Membership is permissive. “The only requirement for
membership is a desire to stop using.”
      Members meet in local groups. In the United States, these
cluster in about 70 geographic regions. For instance, the “Sierra
Sage Region” has an address in Reno, while the “Free State
Region” address is in Baltimore.
      Each region has a regional delegate. Delegates meet every
two years at a gathering called the World Service Conference.
The record sometimes refers to the Conference as an event and
sometimes refers to it as the people attending the event.
      The Fellowship has its own literature, which is vital to its
mission. One example is the “Basic Text,” described as members’
bible. Over time, hundreds of anonymous members participated
in writing and revising this book. The Fellowship’s literature
includes other books as well as booklets and pamphlets.
      In 1993, the Fellowship established a trust called “The NA
Fellowship Intellectual Property Trust” to manage its literature
and other intellectual property assets.
      The trust document is the heart of this probate case. This
printed document is highly formalized and manifests authorial
deliberation. The title page, which features stylized fonts,
announces in bold and centered text: “Approved by the
Fellowship of Narcotics Anonymous as given voice by its groups
through their regional service representatives at the World
Service Conference on 27 April 1993.” It continues in centered
text: “Operational Rules revised by the regional service




                                3
representatives at the World Service Conference on 30 April
1997, 27 April 1998, and 1 May 2012.”
       The table of contents is three pages in length. This table
announces the document has four parts: a five-page Instrument,
17 pages of Operational Rules, 20 pages of “Reader’s” Notes, and
11 pages of Intellectual Property Bulletins. The Instrument
instructs that the Operational Rules are to control unless they
conflict with the Instrument. The Reader’s Notes explain more
about the Instrument and Operational Rules. Appended to the
Operational Rules are the Fellowship’s “Twelve Steps and Twelve
Traditions.” The Reader’s Notes end with a glossary. The
Bulletins give comprehensive applications of the trust. For
example, Bulletin number three explains how commercial
vendors may use the Fellowship’s trademarks.
       The trust identifies itself as a “charitable trust.” The
parties to the trust are as follows.
       The trustee is Narcotics Anonymous World Services, Inc.,
the respondent in this case. We abbreviate this name to “World
Services.”
       The beneficiary is the Fellowship “as a whole.”
       The Instrument identifies the “Settlor and the Trustor.”
       We pause on a point of usage. “Trustor” and “settlor” are
synonyms. (Rest.3d Trusts, § 3, com. a, p. 36.) This trust
occasionally uses both terms but more commonly refers to
“trustor.” For consistency and to reduce confusion, however, we
follow the California Probate Code and the Restatement and use
“settlor.” (E.g., Rest.3d Trusts, § 3, com. a, p. 36.) We often
replace “trustor” with “[settlor]” when we quote from the trust.
       The trust’s definition of settlor is key. We will repeatedly
refer to it. Other parts of the trust elaborate it.




                                 4
       The trust defines its settlor as “The Fellowship of Narcotics
Anonymous, as given voice by its groups through their regional
delegates at the World Service Conference.”
       The trust’s Operational Rules add context to this definition.
The Rules explain that the Fellowship is the equitable owner of
the property in trust. The basic collective unit of the Fellowship
is the local Narcotics Anonymous group. Because decisions about
the Fellowship’s intellectual properties directly affect the
Fellowship as a whole as well as individual groups, the groups’
authorized representatives—the regional delegates—make
decisions at the Conference. “By such means, the Fellowship . . .
acts as the [Settlor]” of the trust.
       The Reader’s Notes give more information about the trust’s
definition of settlor. They describe how earlier proposals defined
the settlor as the Conference itself, but that drafters changed the
language to name the Fellowship and its groups. This change
was in part because the Fellowship is the equitable owner of the
intellectual property. The Reader’s Notes explain the drafters
sought to give groups a role in decisions affecting them, but
wanted to avoid giving any one group the power to take actions
on its own that could seriously affect other groups or the
Fellowship as a whole. The Reader’s Notes say the final
definition of settlor aimed to ensure coordinated action for
decisions affecting the entire Fellowship.
       The Fellowship “as given voice by its groups through their
regional delegates at the World Service Conference” approved the
trust. The settlor conveyed all Narcotics Anonymous intellectual
property to the trust.




                                 5
       The trust allows the settlor to add, delete, or revise trust
properties with a two-thirds vote of regional delegates at the
Conference.
       The Instrument assigns various duties and powers to the
trustee, which, as mentioned, is respondent World Services.
World Services manages proceeds from the sale of trust property.
It cannot use trust property for its own profit but it can pay the
costs of caring for the trust and can compensate employees.
       The Instrument addresses revocability in a section titled,
“ARTICLE VI: REVOCABILITY,” which says, in full, “This Trust
is revocable by the [Settlor].”
       The Operational Rules deal with a different type of
revocation—revocation of the trustee. Typically, this process is
called “removal.” (See Rest.3d Trusts, § 37, pp. 133–134.) The
settlor may remove World Services as trustee and reassign its
rights and duties under certain conditions. Removing the trustee
requires many steps. The final step is a two-thirds vote of
regional delegates at the Conference.
                                  B
       Autonomous Region launched this suit by filing a petition
alleging trustee World Services had breached the trust and was
violating its fiduciary duties.
       Autonomous Region described itself as “an interested
party” of the trust and a “regional delegate group of the
Fellowship with a voice at the World Service Conference who has
a special and definite interest in the charitable Trust.”
       The petition’s prayer sought the right to distribute trust
literature, to review payments to World Services, to remove
World Services as trustee, to disgorge its profits, and to award




                                 6
attorney fees to Autonomous Region. The petition cited sections
16420, 16440, and 17200 as its bases for relief.
       World Services demurred, contending Autonomous Region
lacked standing to sue about the trust.
       World Services also disclaimed Autonomous Region. It said
Autonomous Region is not a recognized region, has no role in the
Fellowship, and had never been part of the World Service
Conference. World Services charged Autonomous Region was
merely the project of “certain dissident individuals.” These
factual assertions are improper in a demurrer. (See Blank v.
Kirwan (1985) 39 Cal.3d 311, 318 (Blank).)
       Autonomous Region opposed the demurrer. For the first
time, Autonomous Region invoked section 15800, which grants
standing to any entity that possesses the power of revocation.
Autonomous Region argued the trust has not one but many
settlors, Autonomous Region is one of them, and thus it has the
power of revocation, which yields standing. As a second and
independent basis for standing, Autonomous Region maintained
it has special standing as a beneficiary or as a person with a
special interest in the enforcement of the trust.
       After a hearing on the demurrer, the court permitted
Autonomous Region to file supplemental briefing. Autonomous
Region attached extrinsic evidence to its supplemental briefing.
After considering the supplemental papers, the probate court
sustained World Services’s demurrer without leave to amend.
                                  II
       The probate court’s order was correct. Autonomous Region
offered two bases for standing: standing as a settlor and special
interest standing. Neither basis is valid. The court also properly
denied leave to amend because Autonomous Region did not




                                7
suggest a possible amendment that could overcome the legal
barriers to its suit.
       Our standard of review is familiar. We independently
review the pleading to determine whether it alleges facts that
state a cause of action. We review for abuse of discretion the
court’s denial of leave to amend. We assess whether there is a
reasonable possibility the plaintiff could have cured the defect by
amendment. The plaintiff has the burden to establish this
possibility. (See Blank, supra, 39 Cal.3d at p. 318.)
       Our analysis has four steps. First, we review some law
about charitable trusts. Second, we engage in textual
interpretation: we explain why one cannot construe the text of
this trust document to make Autonomous Region its settlor.
Third, we tackle special standing. Fourth, we affirm the probate
court’s denial of leave to amend.
                                   A
       Our tour of charitable trust law begins by defining a trust:
a fiduciary relationship with respect to property that arises from
a manifestation of intention to create that relationship and that
subjects the person who holds title to the property to duties to
deal with it for the benefit of charity or for one or more persons.
(See § 15200; Rest.3d Trusts, § 2, p. 17.) The term “person”
includes corporations and unincorporated associations. (Rest.3d
Trusts, § 3, com. e, p. 37.)
       The person who creates a trust is the settlor. The property
held in trust is the trust property. The person who holds
property in trust is the trustee. The person for whose benefit
property is held in trust is a beneficiary. (Rest.3d Trusts, § 3, p.
35.)




                                 8
       The Probate Code generally applies to charitable trusts
under the jurisdiction of the Attorney General unless it conflicts
with the Supervision of Trustees and Fundraisers for Charitable
Purposes Act. (Prob. Code, § 15004; see Gov. Code, §§ 12580–
12599.10.) No party claims a conflict. Both sides apply the
Probate Code.
       California law about who can sue a charitable trust flowed
from the pen of Justice Roger Traynor. His landmark opinion in
Holt v. College of Osteopathic Physicians and Surgeons (1964) 61
Cal.2d 750, 753–754, 757 (Holt) adopted a common law approach
and made the Restatement Second of Trusts a part of California
trust law.
       The Holt opinion was in 1964. California enacted a new
Probate Code in 1990. (Revised and Supplemental Comments to
the New Probate Code (Sept. 1990) 20 Cal. Law Revision Com.
Rep. (1990) p. 2005.)
       The new Probate Code expressly incorporates the common
law of trusts, except as modified by statute. (§ 15002.)
California’s adoption of the common law means our state’s trust
law continues to look “to the contemporary and evolving rules of
decision” that courts develop in the “exercise of their power to
adapt the law to new situations and to changing conditions.”
(Cal. Law Revision Com. com., 54 West’s Ann. Prob. Code (1991
ed.) foll. § 15002.)
                                 B
       We turn to Autonomous Region’s first standing argument.
This argument relies on section 15800. This argument collapses,
however, because it is impossible to interpret the trust’s text to
make Autonomous Region a settlor. We explain.




                                9
       Section 15800 governs revocable trusts. While a trust is
revocable and the person holding the power to revoke it remains
competent, the trustee owes duties to the person holding the
power to revoke the trust. (Ibid.; Estate of Giraldin (2012) 55
Cal.4th 1058, 1062, 1071 (Giraldin).)
       Autonomous Region incorrectly claims it has standing
under section 15800 because it is one of multiple settlors and it
thus holds the power of revocation. The trust’s words, however,
contradict this claim. Extrinsic evidence offers no support either.
       To interpret a trust instrument, the instrument itself is
paramount. (Brown v. Labow (2007) 157 Cal.App.4th 795, 812.)
We construe all parts of the instrument in relation to one another
to form a consistent whole. (§ 21121.) This rule manifests our
respect for the intelligence and effort of the drafters, whose intent
deserves our allegiance.
       Autonomous Region’s proposed interpretation does not
comport with the trust’s definition of the settlor. The evidence is
overwhelming.
       The text of the trust states, with our emphasis, “the” settlor
is “The Fellowship of Narcotics Anonymous, as given voice by its
groups through their regional delegates at the World Service
Conference.” “[T]he” settlor is singular. “[T]he” settlor means
there is one settlor. The groups or delegates themselves are not
settlors. Rather, the collective voice is the settlor. The trust
defines “the” settlor and contemplates a single entity and a single
voice.
       Autonomous Region says the definition’s use of plural
words “groups” and “delegates” supports its interpretation, but
this is erroneous. Plural component parts are irrelevant. An
example illustrates the point. A class has one teacher and 25




                                 10
students. One student is part of the class but is not “the class.”
Autonomous Region claims to be a component of the settlor’s
voice but, when acting alone, it is not the settlor. The trust’s
definition refutes Autonomous Region’s assertion there are
multiple settlors.
       Other parts of the document explode the notion of multiple
settlors. The plural form of the words settlor or trustor never
appears in the 53 pages of the trust’s Instrument, Operational
Rules, Reader’s Notes, and Bulletins. The Operational Rules
mirror the language of the Instrument: the Fellowship acts as
“the” settlor through the regional delegates when they gather at
the Conference. This connotes a single settlor and a single voice.
       More contrary text appears in the trust’s provisions about
removing the trustee. “[T]he” settlor may remove the trustee. If
Autonomous Region were the settlor, it could unilaterally fire the
trustee. But the trust instead provides a process for removing
the trustee. This process requires a two-thirds vote of regional
delegates, not action by a lone subset. Revoking the trust is a
more significant change than removing and replacing the trustee.
Under Autonomous Region’s interpretation, two-thirds of
delegates must agree to replace the trustee but a single group
may revoke the whole trust. “Absurdity” was the word the
probate court used to describe the consequences of this argument.
The word is apt.
       To give Autonomous Region the power of revocation,
moreover, would conflict with the Fellowship’s Tradition Four.
The trust document recites and embraces Tradition Four, which
limits autonomy where one group’s decision would affect other
groups or the Fellowship as a whole. Revoking the trust would be
the epitome of affecting the Fellowship as a whole. Tradition




                               11
Four thus forbids a single group within the Fellowship from
acting alone to do something that affects the entire Fellowship.
       The trust document decisively denies the power and status
that Autonomous Region claims. This standing theory is infirm.
       Autonomous Region’s contrary arguments lack merit.
       Autonomous Region cites a provision in the Operational
Rules that allows a “regional service committee” to inspect
records and operations of the trust. That the trust allows a non-
settlor to inspect records does not imply Autonomous Region is a
settlor. Rather, this provision counters Autonomous Region’s
position. The provision shows the trust’s framers were careful to
define how subsets of the Fellowship can interact with the trust
and its administration. This argument fails.
       Autonomous Region incorrectly complains the probate court
did not consider Autonomous Region’s extrinsic evidence. The
court, however, said it considered the parties’ supplemental
briefs, which included Autonomous Region’s extrinsic evidence.
       Courts provisionally consider all relevant and credible
evidence before determining whether a contract is susceptible to
a pleaded interpretation. (Pacific Gas & Electric Co. v. G. W.
Thomas Drayage & Rigging Co. (1968) 69 Cal.2d 33, 39–40.)
       Extrinsic evidence in this case is cause for wonder. We are
reviewing a demurrer ruling, and demurrers must focus on the
pleading, not on evidence. Usually it is the proponent of the
pleading that is quick to object to evidence at this procedural
stage, yet here that very proponent was the one that offered the
declarations and documents with its supplementary briefing.
Moreover, the opponent of the pleading—World Services, the
author of the demurrer—does not object to these submissions.




                               12
World Services instead argues the probate court did consider this
evidence, and did so properly. What are we to make of this?
       At oral argument, World Services cited Estate of Russell
(1968) 69 Cal.2d 200, but that case does not authorize evidence at
the demurrer stage. (See Fremont Indemnity Co. v. Fremont
General Corp. (2007) 148 Cal.App.4th 97, 112–118.)
       In this peculiar situation, we treat the evidentiary material
Autonomous Region attached to its supplemental briefing as
offers of proof to convince the probate court to grant leave to
amend.
       Nothing in Autonomous Region’s offer of extrinsic evidence
supports its claim to be a settlor. We outline its eight documents
to show why.
       Five of the eight items do not aid Autonomous Region
because they are consistent with the trust’s text and with the
probate court’s interpretation. None supports Autonomous
Region’s interpretation.
       First is testimony from a 1991 lawsuit. A witness said
Narcotics Anonymous groups are autonomous, their autonomy is
not negotiable, and groups have a role in decisionmaking.
       Second are statements from a compilation of member
comments from 1991 and 1992. The statements are:
          ● hundreds of people helped to write the Basic Text;
          ● the trustee would need to act in the best interests of
              the collective owners; and
          ● the Fellowship as a whole, through its groups and
              members through the Conference, had the authority
              to create, revise, and approve literature.
       Third is a letter written by a Narcotics Anonymous group
to the California Attorney General from 1992 or earlier that says




                                13
each group is autonomous and the groups are each part-owners of
the intellectual property of Narcotics Anonymous. The letter
says it would be incorrect to make the Conference the settlor
because the Fellowship and its groups are the owners.
Autonomous Region says this letter prompted the trust drafters
to change the definition of settlor “to the current language
referencing plural groups.”
       Fourth and fifth are the Fellowship’s Tradition Four and
commentary about this tradition from two editions of the Basic
Text. The texts explain a Narcotics Anonymous group is any
meeting with regular and specified times and places for the
purpose of recovery, provided the meeting follows the Twelve
Steps and the Twelve Traditions. The format of these meetings
varies. Autonomy is important because it allows each group to
create its own atmosphere of recovery. But, the texts warn,
“autonomy can be a two-edged sword”: groups cannot be free to
affect other groups or Narcotics Anonymous as a whole. Groups
must not force anything upon other groups.
       These five sources are consistent with the trust’s text: lone
groups have much autonomy but no subset of the Fellowship has
a unilateral power to revoke the trust.
       Three remaining sources of extrinsic evidence do not aid
Autonomous Region. They are either irrelevant or they predate
and conflict with the trust.
       Autonomous Region cites a 1988 memorandum that
proposed more “autonomous flexibility” to promote worldwide
development. The memorandum proposed the worldwide
membership rather than the American Fellowship should be
responsible for the integrity of the Narcotics Anonymous
program. Autonomous Region’s appellate briefing does not




                                14
explain the relevance of this worldwide versus national
distinction. The memorandum also says, “Group autonomy gives
each group the right to accept or reject any decision made in its
behalf, even if that decision is otherwise supported or rejected by
the vast majority of other N.A. groups.” Whatever the structure
or the debate in 1988, the trust the Fellowship established in
1993 does not give individual groups this veto authority. This
evidence does not reveal latent ambiguity; it shows conflict and
resolution.
      Autonomous Region also cites a 1991 telephone
conversation transcript in which two people said regional service
committees should be the settlors. One said, “we should all be
included as [settlors]” and “hypothetically, I would see the
[regional service committees] acting as the agent of the
beneficiary.” The trust defines the parties to the trust differently
from these suggestions. The words “regional service committee”
are absent from the definition of settlor. The conversation does
not tend to show the trust gives a single group the power of
revocation. It does not disclose an ambiguous double meaning. It
shows a discussion that was resolved.
      Finally, Autonomous Region cites minutes from a 1991
meeting in which a director said a proposal that the settlor,
trustee, and beneficiary should each be the Fellowship would
create an invalid trust. This statement does not support
Autonomous Region’s proposed interpretation. The statement is
not relevant.
      In sum, the trust is not susceptible to Autonomous Region’s
proposed interpretation that it is a settlor. Section 15800 thus
does not give Autonomous Region standing. The first standing
argument is unsuccessful.




                                15
                                   C
       Autonomous Region’s second theory is special interest
standing. That argument fails because this suit aims to enforce a
charitable trust that is revocable. California adopted special
standing to solve “the problem of providing adequate supervision
and enforcement of charitable trusts.” (Holt, supra, 61 Cal.2d at
p. 754.) When a charitable trust is revocable, however, the living
and competent settlor provides adequate supervision and
enforcement of the settlor’s own trust, thus eliminating the
problem that prompted the doctrine. When the problem that
motivated creation of the doctrine does not exist, neither does the
doctrine. There is no special standing to enforce charitable trusts
that are revocable.
       We begin by defining the doctrine of special standing to
enforce charitable trusts. Holt did not attempt a general
definition but instead relied upon the Restatement Second of
Trusts. (See Holt, supra, 61 Cal.2d at pp. 753, 757.) The
Restatement Third of Trust updated the relevant provision in
2012. (See Rest.3d Trusts, § 94, p. 4.) We italicize its definition
of the doctrine:
       “A suit for the enforcement of a charitable trust may be
maintained only by the Attorney General or other appropriate
public officer or by a co-trustee or successor trustee, by a settlor,
or by another person who has a special interest in the enforcement
of the trust.” (Rest.3d Trusts, § 94, subd. (2), p. 4.)
       The Restatement Third gives an example of special interest
standing: “if the purpose of a charitable trust is to pay the salary
of the pastor of a particular church, the pastor has special-
interest standing (as does the church) to enforce the trust.”
(Rest.3d Trusts, § 94, com. g(1), p. 9.) The Restatement Third




                                 16
also notes that, if “a charitable trust is created to benefit the
members of a described group of persons that is reasonably
limited,” then “one or more members of that group may be
allowed to maintain a suit, on behalf of its members generally,
against the trustee for enforcement of the trust. Thus, the
purpose of a charitable trust to contribute to the costs of medical
care for ‘needy residents’ of a specified small town ordinarily can
be enforced by any reasonably qualified member of the
community.” (Id. at pp. 9–10.)
       “The special-interest concept and its application involve a
balancing of policy concerns and objectives. The special-interest
requirement provides a safeguard for charitable resources and
trustees by limiting the risk, and frequency, of potentially costly,
unwarranted litigation; but the recognition of special-interest
standing, in appropriate situations, is justified by society’s
interest in honoring reasonable expectations of settlors and the
donor public and in enhancing enforcement of charitable trusts,
in light of the limitations (of information and resources, plus
other responsibilities and influences) inherent in Attorney
General enforcement.” (Rest.3d Trusts, § 94, com. g, p. 9.)
       Holt concurred with this logic. (Cf. Holt, supra, 61 Cal.2d
at p. 754 & fn. 2 [the motivating reason for the special standing
had been “extensively discussed”].) Private trusts contrast with
charitable trusts. In private trusts, benefits from the trust and
information about it are concentrated in a way that promotes
effective oversight: private individuals get the benefits and have
an incentive to notice and to investigate irregularities. But
charitable trusts tend to be different. “Beneficiaries of a
charitable trust, unlike beneficiaries of a private trust, are
ordinarily indefinite and therefore unable to enforce the trust in




                                 17
their own behalf.” (Id. at p. 754.) Charitable beneficiaries may
not even know about the trust. In any event, they lack realistic
incentives to sue. “The Attorney General may not be in a position
to become aware of wrongful conduct or to be sufficiently familiar
with the situation to appreciate its impact, and the various
responsibilities of his office may also tend to make it burdensome
for him to institute legal actions except in situations of serious
public detriment.” (Id. at p. 755.) This lack of oversight means
charitable trusts can lapse into inactivity and neglect and can be
victimized by trustee breaches of trust. When charitable trusts
are badly or corruptly managed, underenforcement of the original
charitable purpose disserves the public interest in furthering
social betterment. (See also Bogert, Recent Developments
Regarding the Law of Charitable Donations and Charitable
Trusts (1954) 5 Hastings L.J. 95, 95; Bogert, Proposed Legislation
Regarding State Supervision of Charities (1954) 52 Mich. L.Rev.
633, 635–636; Note, State Supervision of the Administration of
Charitable Trusts (1947) 47 Colum. L.Rev. 659, 660–661;
Comment, Supervision of Charitable Trusts (1953) 21 U. Chi.
L.Rev. 118, 118–119, 128–129; Cf. Holt, supra, 61 Cal.2d at p.
754, fn. 2 [citing sources].)
       Thus the problem, according to Holt, was ineffective
oversight of charitable trusts. Holt’s solution was to recognize
special standing for cotrustees of a charitable trust to sue other
trustees about alleged breaches of trust obligations. After Holt,
then, enforcement was not solely in the hands of the Attorney
General, as an earlier case had held. Holt expressly disapproved
that earlier case. (Holt, supra, 61 Cal.2d at pp. 752–757.)
       Holt opened the door to special standing but opened it
cautiously. The high court was aware that to broaden standing




                               18
excessively would be to invite vexatious litigation. Costly
litigation would diminish funds that could further the charitable
mission.
        The basis for Holt’s fear is plain. Trusts usually control
something valuable, and valuable assets can attract lawsuits.
Some suits might be sincere but officious. Others could be simple
strike suits.
        The Holt opinion noted the threat of vexatious litigation.
The opinion cited the esteemed Professor Kenneth Karst, who
had written that “[t]he reason for the frequently seen statement
that the attorney general alone can enforce a charitable trust is
of course that the charity needs to be protected from constant
harassment by meddlesome individuals who have no interest in
the charity except as members of the public. This is sound but
quite inapplicable to enforcement by the fiduciaries who are both
few in number and charged with the duty of managing the
charity’s affairs.” (Karst, The Efficiency of the Charitable Dollar:
An Unfulfilled State Responsibility (1960) 73 Harv. L.Rev. 433,
444–445, fns. omitted, italics added.)
        The Restatement Third echoed this concern, noting “[t]he
risk of repetitious or harassing litigation . . . underlies the
requirement that one who seeks to enforce a charitable trust
have a special interest in doing so . . . .” (Rest.3d Trusts, § 94,
reporter’s notes on com. g(3), p. 20.)
        Courts nationwide share this concern. (E.g., In re United
Effort Plan Trust (Utah 2013) 296 P.3d 742, 750 [Charitable
trusts could frequently be subjected to unreasonable and
vexatious litigation because beneficiaries are generally some or
all of the members of a large shifting class of the public. “This
potential for unlimited litigation would be problematic given that




                                19
charitable trusts are created to serve the public good and have
finite resources. The larger the group of individuals that is
permitted to meddle with charitable trust management decisions,
the more likely that trust resources will be diverted from the
trust’s charitable, public-good purposes and devoted instead to
litigation costs and attorney fees.”].)
       The Holt opinion thus voiced support for the “protection of
charities from harassing litigation.” (Holt, supra, 61 Cal.2d at p.
755.)
       For more than half a century, Holt has been a beacon. The
Restatement Third described Holt as “frequently quoted” and
paid Justice Traynor the compliment of identifying him as its
author. (Rest.3d Trusts, § 94, reporter’s notes on com. e, p. 14.)
Yet in all this time, apparently no case, in California or for that
matter anywhere in the United States, has considered whether
this special standing rule should extend to trusts that are
revocable in nature.
       The parties cite no such precedent. If that precedent exists,
it has eluded our research.
       Holt did not involve a revocable trust. (See Holt, supra, 61
Cal.2d at pp. 752–761.)
       Neither did leading California cases applying Holt. (E.g.,
Patton v. Sherwood (2007) 152 Cal.App.4th 339, 341–342; L.B.
Research & Education Foundation v. UCLA Foundation (2005)
130 Cal.App.4th 171, 176; Hardman v. Feinstein (1987) 195
Cal.App.3d 157, 161–162; San Diego etc. Boy Scouts of America v.
City of Escondido (1971) 14 Cal.App.3d 189, 192–193.)
       World Services made just this point to the probate court:
no case involving charitable trusts that were revocable has
conferred special standing. The proposal is unprecedented.




                                20
       Revocability matters. Whether the settlor can or cannot
revoke its trust is a central feature of the trust mechanism.
       Revocable trusts differ fundamentally from irrevocable
trusts.
       In irrevocable charitable trusts, the stage is set for abuse.
The settlor has passed from the scene and no longer can
vigilantly attend to trust management.
       Revocable trusts are different entirely. There the settlor is
functioning, can attend to the management of the trust, and
presumably is fully in charge. The attentive and displeased
settlor, with a figurative snap of the fingers, can revoke the trust
and shut down the whole operation. (See § 15401, subd. (a)(2)
[settlor can revoke a trust via a signed writing delivered to the
trustee].)
       The problem of lapsed supervision and attendant
mismanagement does not exist when the trust is revocable.
       That holds here. Any time the Fellowship decides its trust
has gone awry, it can revoke the trust the same way it set up the
trust in the first place.
       Autonomous Region objects to this analysis, but its
objections are not powerful. It alleged it did not first make a
written petition to remove World Services as the trustee at the
biennial World Service Conference because the conferences “are
controlled and managed by World Services itself,” meaning “such
a petition would have been futile.” This allegation is about
removing the trustee, however, when the pertinent issue is
revocability of the trust. Autonomous Region’s allegation it would
be futile for Autonomous Region to act does not mean action by
the settlor would be futile. Indeed, the Fellowship was able to
mobilize itself to establish the trust in the first place, and the




                                21
trust document announces that the trust, registered in 1993, was
amended in 1997, 1998, and 2012. Moreover, Autonomous
Region does not explain how its allegation of control and
management can eliminate concern that permitting broad
standing would invite meddlesome litigation that diverts trust
resources from charitable purposes to legal fees.
      At oral argument, Autonomous Region sought to discount
the problem of meddlesome litigation in this case. It said it is
seeking only to control recovery literature, not a bounty of trust
monies. But Autonomous Region’s petition does seek
disgorgement of profits and attorney fees. And monetary gain
need not be the only or even the usual motivation for officious
intermeddlers. Sometimes they are simply officious. They still
can be a costly problem for a settlor who has retained the power
to revoke.
      Autonomous Region has never explained how it could
amend to show it belongs to a group “few in number.” (Holt,
supra, 61 Cal.2d at p. 755.) To enlarge standing to include every
subset of the Fellowship’s worldwide membership would be to
open the door wide.
      Autonomous Region’s opening papers argued that, when it
comes to special standing, there is no basis for distinguishing
between revocable and irrevocable trusts, and Corporations Code
section 5142 proves this, for that provision makes no such
distinction. This provision authorizes the following to bring an
action to remedy a breach of a charitable trust:
      (1) the corporation,
      (2) an officer of the corporation,
      (3) a director of the corporation,




                                22
       (4) a person with a reversionary, contractual, or property
interest in the assets subject to the charitable trust, and
       (5) the Attorney General, or a person the Attorney General
grants relator status. (Corp. Code, § 5142.)
       The argument fails. Potential beneficiaries of a revocable
trust may hope the settlor never revokes the trust, but they have
no legal entitlement to prevent the settlor from taking this step.
(E.g., Giraldin, supra, 55 Cal.4th at p. 1062 [“The beneficiaries’
interest in the trust is contingent only, and the settlor can
eliminate that interest at any time.”].) Autonomous Region’s
opening brief does not explain how this ephemeral hope can
amount to a reversionary, contractual, or property interest. This
lack of explanation means Autonomous Region has forfeited the
argument, for it left World Services without legal substance to
oppose.
       Autonomous Region professes concern with the public
interest in combating the opioid epidemic. Yet a broader
perspective contradicts its position. The public interest in
encouraging charity of every kind is better served by leaving
revocable trusts in the hands of the active and on-the-scene
settlor that had the resources, desire, and vision to create the
charitable trust in the first place.
       In short, the common law doctrine of special standing to
enforce charitable trusts does not extend to trusts that are
revocable. Autonomous Region’s second standing theory is
legally incorrect.
                                   D
       The probate court properly denied Autonomous Region
leave to amend. Autonomous Region contends it should have
been allowed to add facts supporting its interpretation that the




                                23
trust confers standing on any regional delegate group. The
probate court did allow Autonomous Region to develop its new
section 15800 argument and to file supplemental briefing replete
with extensive offers of proof. The court’s interpretation of the
trust was correct: as a matter of law, Autonomous Region is not
the settlor or a settlor. The court was also right to rule that,
because this trust is revocable, Autonomous Region lacked
special standing.
      Autonomous Region had the burden to prove it could cure
defects in its petition. (Schifando v. City of Los Angeles (2003) 31
Cal.4th 1074, 1081.) It did not carry this burden.
                           DISPOSITION
      We affirm the judgment and award costs to the respondent.




                                           WILEY, J.
We concur:



             GRIMES, Acting P. J.




             STRATTON, J.




                                24